Citation Nr: 1220460	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2011, the Veteran testified at a hearing conducted at the Board before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted new evidence in the form of a physician's statement in addition to a statement from himself, which relate to the issue on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  

As discussed in detail below, the Board is granting service connection for hypertension.  Pertinent evidence of record suggests that the Veteran has kidney disease that may be secondary to his now service-connected hypertension.  Therefore, the issue of service connection for kidney disease as secondary to hypertension has been raised, but the Board does not have jurisdiction over the issue.  It is referred to the agency of original jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

The Veteran has hypertension that is as likely as not related to his military service.



CONCLUSION OF LAW

The Veteran has hypertension that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his hypertension was first shown on his examination for separation from military service.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases (e.g., cardiovascular-renal disease, including hypertension) may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

A review of the Veteran's service treatment records (STRs) does not show any treatment for, or diagnosis of, hypertension.  Examinations in October 1966 and November 1966 revealed blood pressure readings of 124/72 and 118/72, respectively.  His discharge examination in November 1968 revealed a blood pressure reading of 130/90.  In his accompanying report of medical history, the Veteran answered no to having high or low blood pressure.

According to post-service medical records, the Veteran has been diagnosed with hypertension since at least November 2002.  In November 2002, the Veteran reported a positive family history of hypertension.  In February 2003, the Veteran's hypertension was opined to be essential.  A diagnosis of mild renal insufficiency was made in October 2004.  

The Veteran was afforded a VA examination for his service-connected diabetes mellitus, type II in August 2006.  He reported that he was diagnosed with high blood pressure during a routine visit in 1973.  The examiner opined that the diagnosis of hypertension in 1973 was most likely essential hypertension.  The examiner also opined that hypertension was not a complication of diabetes as its onset was in 1973 and was most likely essential hypertension.  However, it was a condition that was worsened or increased by his diabetes.

A record dated in March 2007 reveals that the Veteran had a history of hypertension that was diagnosed more than 35 years earlier.  In his February 2008 claim, the Veteran reported that his high blood pressure was first shown when visiting his wife at a school where she taught, and the school nurse was checking blood pressures.  The nurse told him that he needed to see a doctor.  The doctor whom the Veteran reportedly saw is now deceased and his records are unavailable.

The Veteran was afforded a VA examination in December 2009.  He reported that his hypertension was first shown when having a routine blood pressure measurement at his wife's school.  He was not having any symptoms at that time.  The Veteran also had chronic renal insufficiency with an unknown onset.  Following examination, the Veteran was diagnosed with essential hypertension.  The examiner opined that it was not a complication of diabetes, nor was it aggravated by diabetes.  However, it was at least as likely as not that his hypertension began while in service and that his kidney disease was secondary to long-standing hypertension.  The examiner noted that the Veteran's hypertension was reportedly diagnosed in 1976 around the same time as his diabetes.  When hypertension does occur in the setting of diabetes, it was generally after many years or decades and usually in the setting of advancing diabetic nephropathy and renal insuffiency.  Although his hypertension was not secondary to his diabetes, there was evidence on his November 1968 separation examination that he had diastolic hypertension.  The blood pressure recorded on that examination was 130/90.  The examiner believed that it was at least as likely as not that the Veteran's hypertension began in service and therefore, his kidney disease, being secondary to long-standing hypertension, should also be considered service connected.

A record dated approximately one week after the examination in December 2009 by the examiner shows that the nexus opinion had changed.  The examiner opined that with only one elevated blood pressure recorded in the Veteran's service treatment records at the time of separation, it was speculation only that his hypertension began in service.  

At his hearing, the Veteran testified that he was told at discharge from service that he was hypertensive and that he had been treated for hypertension ever since.  December 2011 Hearing Transcript (T.) at 4.  He testified that he first sought private treatment after service in around 1970 because he kept getting weak.  Id. at 7.  He reiterated that the records were unavailable from the physician who initially treated him.  Id. at 6.  He saw another private physician around 1973, 1974, or 1975, and those records were also unavailable.  Id. at 8. 

Based on a review of the evidence, the Board concludes that service connection for hypertension is warranted.  In this case, the Veteran's discharge examination shows that his blood pressure was 130/90, which the December 2009 examiner indicated was diastolic hypertension.  Additionally, the evidence shows that the Veteran has a current diagnosis of hypertension.  The Board also finds that, when affording the Veteran the benefit-of-the-doubt, a nexus exists between his currently diagnosed hypertension and his military service.

In this case, the Veteran has reported being treated for hypertension since at least 1973.  The Board acknowledges the Veteran's testimony that he was treated around 1970 and that he was told that he was hypertensive at his discharge examination.  However, the Veteran's testimony conflicts with his earlier contentions.  As noted above, in his February 2008 claim, he indicated that his high blood pressure was first noticed when he had a blood pressure reading at his wife's school and that it was recommended that he see a doctor.  In his August 2008 notice of disagreement, he indicated that the doctor who performed his discharge examination never told him that he had high blood pressure.  Thus, the Veteran's testimony that he was told he was hypertensive at discharge is in direct conflict with his earlier contentions.  He has not explained the discrepancy in his contentions regarding when he was first diagnosed with hypertension.  Furthermore, his testimony that he first saw a doctor after feeling weak conflicts with earlier statements in February 2008 and April 2008 that he only saw a doctor after the school nurse who took his blood pressure recommended that he see a physician.  Therefore, the Board finds the Veteran's testimony that he was diagnosed as hypertensive at discharge lacks credibility.

However, notwithstanding the Veteran's lack of credibility with regard to being told he was hypertensive in service and when he was first treated for hypertension, the fact remains that his discharge examination showed an elevated blood pressure reading, which the December 2009 examiner opined was diastolic hypertension.  Based on that reading, the examiner opined that it was at least as likely as not that the Veteran's hypertension began in service.  The Board acknowledges that the examiner later opined that it was speculation only that his hypertension began in service due to only one elevated blood pressure reading.  However, the examiner did not explain the change in certainty of his opinion as the initial opinion indicated that it was more than a 50 percent probability that the Veteran's hypertension had its onset in service.  In this case, the examiner rendered slightly different opinions based on the same set of facts.  Therefore, the Board finds the differing opinions regarding the certainty of a nexus to the Veteran's service to be of equally evidentiary weight.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Therefore, the medical evidence of record supports a finding that the Veteran's hypertension had its onset in service.

Thus, after considering all of the evidence of record, specifically the positive nexus opinion from the December 2009 examiner, the Board concludes that a finding of service connection is warranted.  Accordingly, in considering the elevated blood pressure reading at discharge, the December 2009 VA examiner's positive opinion, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has hypertension that began in service.  The evidence is in favor of the grant of service connection for hypertension.  Service connection for hypertension is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for hypertension is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


